United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        November 4, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                        _____________________                    Clerk

                             No. 02-10932
                        _____________________

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                               versus

BYRON DAWES,

                                                Defendant-Appellant.

__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:01-CR-288-1-P
_________________________________________________________________

Before JOLLY, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Byron Dawes was convicted on a three-count indictment for mail

fraud (18 U.S.C. § 1341), arson (18 U.S.C. § 844(i)), and using a

fire to commit a felony (18 U.S.C. § 844(h)) in connection with a

fire that destroyed Dawes’s dry cleaning business.          Dawes was

sentenced to 171 months’ imprisonment, five years’ supervised

release, and restitution.   Dawes appeals this conviction asserting

four points of error.   We AFFIRM.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     First, Dawes alleges that the jury instruction was erroneous

because it required jurors to find only an “effect” on interstate

commerce under 18 U.S.C. § 844(i).   Instead, he argues that United

States v. Lopez, 514 U.S. 549, 559 (1995), requires that the jury

should have been instructed that a substantial effect on commerce

must be found.   “Challenges to jury instructions are reviewed to

determine whether the court’s charge, as a whole, is a correct

statement of the law and clearly instructs jurors on the legal

principles at issue.” United States v. Jennings, 195 F.3d 795, 801

(5th Cir. 1999).    Contrary to Dawes’s assertions, this Court

requires only an effect on interstate commerce, not a substantial

effect. See id.; United States v. Robinson, 119 F.3d 1205, 1212-15

(5th Cir. 1997). Moreover, arson fires involving commercial rental

properties, like Dawes’s business, affect interstate commerce.

Jones v. United States, 529 U.S. 848, 852-53 (2000); Russell v.

United States, 471 U.S. 858, 859-62 (1985).   As such, the district

court committed no error; its instructions constituted “a correct

statement of the law” and “clearly instruct[ed] jurors on the legal

principles at issue.”   Jennings, 195 F.3d at 801.

     Second, Dawes argues that his convictions for mail fraud and

use of fire to commit a felony under 18 U.S.C. §§ 1341 and 844(h)

should be reversed because the district court lacked jurisdiction.

A claim that the district court lacked jurisdiction may be raised

for the first time on appeal and is reviewed de novo.       United

States v. Henry, 288 F.3d 657, 660 (5th Cir. 2002), cert. denied,

                                 2
123 S.Ct. 224 (2002).       Specifically, Dawes contends that the arson

conviction, upon which these convictions are based, is purely a

state offense and, as such, lacks the requisite nexus to federal

jurisdiction.    This claim is without merit.                 As discussed supra,

jurisdiction over the arson count is established as a result of its

effect on interstate commerce.

     Third, Dawes argues that 18 U.S.C. § 844(i) and (h) are void

for vagueness under Lopez. This Court reviews whether a statute is

void for vagueness de novo.          United States v. Monroe, 178 F.3d 304,

308 (5th Cir. 1999).        Specifically, Dawes asserts that he was not

on notice that conduct having a “de minimis” effect on interstate

commerce   violated      federal      law.       However,      this    argument      is

predicated on the notion that Lopez altered the analysis of the

extent to which an individual act of arson must have affected

interstate commerce for federal jurisdiction to attach, which we

have rejected earlier.        This argument is similarly meritless.

     Finally,    Dawes      argues    that     the   search    of     his    home   was

unconstitutional      and    evidence        thus    seized    should       have    been

suppressed.     When reviewing the denial of a motion to suppress,

factual findings are reviewed for clear error and the sufficiency

of the warrant is reviewed de novo.              United States v. Cherna, 184

F.3d 403, 406 (5th Cir. 1999); United States v. Cavazos, 288 F.3d

706, 709 (5th Cir. 2002), cert. denied, 123 S.Ct. 253 (2002).

Dawes argues that the evidence should have been excluded because



                                         3
the affidavit supporting the warrant omitted the fact that an

accelerant-detecting dog had not detected chemical accelerants on

Dawes’s person. In cases where the officers have a search warrant,

the district court must be affirmed if the good faith exception to

the exclusionary rule applies.    Cavazos, 288 F.3d at 709.   Only if

this exception does not apply will a court determine if the

magistrate had a substantial basis for finding probable cause. Id.

In this case the district court properly applied the good faith

exception because the omission was not intentional and the omitted

information was not material or dispositive.   See United States v.

Davis, 226 F.3d 346, 351 (5th Cir. 2000)(requiring the omitted

information to be relevant and dispositive); United States v.

McCarty, 36 F.3d 1349, 1356 (5th Cir. 1994) (requiring omission

from affidavit to be intentional).

     Second, because Dawes did not request an opportunity to

present evidence, the district court did not err in failing to hold

an evidentiary hearing. See Franks v. Delaware, 438 U.S. 154, 155-

156 (1978).    Lastly, the search was not unreasonable under FED. R.

CRIM. P. 41, because that rule is inapplicable considering the

search warrant was issued by a state judge at the request of a

state officer.   United States v. Rivas, 99 F.3d 170, 176 (5th Cir.

1996) (citing United States v. McKeever, 905 F.2d 829, 832 (5th

Cir. 1990)).

     For the foregoing reasons, the judgment is AFFIRMED.



                                  4